Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 5/24/2022.  Claims 1-3, 8-10, and 15-17 have been amended.  Claims 4, 5, 11, 12, 18 and 19 have been canceled.  Claims 1-3, 6-10, 13-17 and 20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  “a wireframe representation for a contiguous” should be “a wireframe representation for the contiguous”. 
Appropriate correction is required.

Claim Objections
Claims 6, 13 and 20 are objected to because of the following informalities:  claims 6, 13 and 20 recite similar subject matter as the independent claims 1, 8 and 15 without further limiting the subject matter of the independent claims 1, 8 and 15 upon which they depend.  
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10, 13-17 and 20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saul et al (US 20090282359 A1) in view of Min (US 20160092058 A1) and in further view of Vendrow (US 20160094705 A1).
	Referring to claim 1, Saul discloses a method comprising: 
receiving information from an input pointing device; ([0032] of Saul, system tracks user’s mouse movement)
obtaining a first coordinate from the information with respect to a first direction of a display; ([0044] of Saul, system tracks user’s mouse movement that includes a table that includes the coordinates of the cursor, x-axis pixel and y-axis pixels and the time when the mouse is moved)
obtaining a second coordinate from the information with respect to a second direction of the display; ([0044] of Saul, system tracks user’s mouse movement that includes a table that includes the coordinates of the cursor, x-axis pixel and y-axis pixels and the time when the mouse is moved)
providing a location of a user's navigation of the contiguous presentation of displayable information, wherein the location is represented by coordinates including the first coordinate, the second coordinate, and ([0044] of Saul, system tracks user’s mouse movement that includes a table that includes the coordinates of the cursor, x-axis pixel and y-axis pixels and the time when the mouse is moved), wherein no two or more different locations within the contiguous presentation of displayable information have identical values of the first coordinates, the second coordinates.  ([0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse, e.g., recording 64 samples of the cursor/mouse movement such that one sample could be cursor moved in X-direction at +10 pixels.  Hence a dynamic cursor movement will have different x pixel value, y pixel value and [0046] of Saul “the scrolling subsystem 308 can be configured to multiply the relative movement information by a fixed value and direct the client subsystem 306 to move the view 304 the scaled amount”)
obtaining a wireframe representation for the contiguous representation of displayable information; ([0061] of Saul, “it illustrates rendering a mini-map in the view, wherein the mini-map comprises a wireframe image of the virtual desktop and a wireframe outline of the view. For example, in an embodiment of the present disclosure the mini-map 316 can render a solid or translucent image of the view and virtual desktop over the view 304, however in an embodiment in order to conserve computational power the client subsystem 306 can be configured to generate a wireframe of the view 304 and the virtual desktop 302. For example, a wireframe in an embodiment can include a visual presentation of created by identifying the edges of the view and virtual desktop defined by ranges of pixels”) and 
reconstructing the user's navigation of the contiguous presentation of displayable information based on the wireframe representation and the first coordinate, the second coordinate, the third coordinate, and the fourth coordinate;  (The current Specification did not give “reconstructing” any special definition, under BRI, “reconstructing” is interpreted as using past data to know the coordinates of user’s past navigation.  [0043] of Saul, “the operating system 312 of the client 201 can be configured to track each time an input device, e.g., a mouse or touchpad is physically moved. The input messages in this example can include information such as (+1,+1) in the event that the input device was moved up and to the right. In an alternative embodiment the scrolling subsystem can 308 can be configured to track absolute cursor movement information that identifies the coordinates of the cursor 310 relative to the virtual desktop 302.” Hence, the system tracks user’s cursor movement and save these as samples to use to interpret user intent at a later time.)
obtaining historical navigation data for the contiguous presentation of displayable information; ([0047] of Saul, “the scrolling subsystem 308 can be configured to track the coordinates of the cursor 310 over the last 64 samples” hence the system tracks the user’s historical navigation data)and 
predicting user intent based on the wireframe representation, the first coordinate, the second coordinate, the third coordinate, the fourth coordinate, and the historical navigation data.  ([0047] of Saul, “the scrolling subsystem 308 can be configured to infer that the user's intent is to pan the view 304 a large amount of pixels.”  Hence, the system uses past sample data to predict user’s intent as where to move the next view to with cursor)
Saul does not specifically disclose “obtaining a third coordinate from a scrolling value representative of a ratio of scrolling distance in a vertical direction of a contiguous presentation of displayable information for display to a scroll range of the contiguous presentation of displayable information within the display; and “third coordinate”.  
However, Min discloses obtaining a “third coordinate” from a scrolling value representative of a ratio of scrolling distance in a vertical direction of a contiguous presentation of displayable information for display to a scroll range of the contiguous presentation of displayable information within the display ([0135] and Fig. 5 of Min, the 52% or 88% indicates the scrolling distance/ratio compares to the total scalable amount on the current presentation of the displayable information of the display).
Saul and Min are analogous art because both references concern tracking user’s cursor movements.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saul’s tracking x and y axis coordinates of the user’s mouse movement with tracking user’s movement of scrolling ration/distance vs the whole display area as taught by Min.  The motivation for doing so would have been to provide a mobile terminal and controlling method thereof, by which a scroll moving distance can be easily controlled ([0010] of Min).
Saul in view of Min do not specifically disclose "obtaining a fourth coordinate representative of a time at which a cursor of the input pointing device is currently placed at the first coordinate and the second coordinate are obtained” and wherein no two or more different pixels within the contiguous presentation of displayable information have identical values of “the fourth coordinates”.
	However, Vendrow discloses obtaining a fourth coordinate representative of a time at which a cursor of the input pointing device is currently placed at the first coordinate and the second coordinate are obtained ([0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured, hence at the time the inputting device is being placed) wherein no two or more different pixels within the contiguous presentation of displayable information have identical values of “the fourth coordinates” ([0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured and as X and Y coordinates changes when the user moves the cursor, the time value is also dynamic hence there is no two or more pixels within the contiguous presentation of the disable information having identical values of time).
Saul and Min and Vendrow are analogous art because both references concern tracking user’s cursor movements.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saul’s tracking x and y axis coordinates of the user’s mouse movement with tracking user’s movement of scrolling ration/distance vs the whole display area as taught by Min with tracking user’s movement based on time of the movements as taught by Vendrow.  The motivation for doing so would have been to help improve the accuracy of the tracking results of where the user is intended to view content in the user interface ([0027] of Vendrow).

Referring to claim 2, Saul in view of Min and Vendrow disclose the method of claim 1, wherein the scroll range is based on a length of a scroll bar trough.  ([0135] and Fig. 5 of Min, the 52% or 88% indicates the scrolling distance/ratio compares to the total scalable amount on the current presentation of the displayable information of the display, where the scroll range is based on the entire length of the content display screen, hence the length of a “scroll bar trough” also as shown in Fig. 7 of Min of scroll indication bar 602).

Referring to claim 3, Saul in view of Min and Vendrow disclose method of claim 1, wherein the location is a pixel indicated by a mouse pointer.  ([0035], [0040] and [0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse, e.g., recording 64 samples of the cursor/mouse movement such that one sample could be cursor moved in X-direction at +10 pixels.  Hence a dynamic cursor movement will have different x pixel value, y pixel value and [0046] of Saul “the scrolling subsystem 308 can be configured to multiply the relative movement information by a fixed value and direct the client subsystem 306 to move the view 304 the scaled amount”)

 	Referring to claim 6, Saul in view of Min and Vendrow disclose method of claim 1 further comprising: obtaining historical navigation data for the contiguous presentation of displayable information; ([0047] of Saul, “the scrolling subsystem 308 can be configured to track the coordinates of the cursor 310 over the last 64 samples” hence the system tracks the user’s historical navigation data)and predicting user intent based on the first coordinate, the second coordinate, the third coordinate, the fourth coordinate, and the historical navigation data.  ([0047] of Saul, “the scrolling subsystem 308 can be configured to infer that the user's intent is to pan the view 304 a large amount of pixels.”  Hence, the system uses past sample data to predict user’s intent as where to move the next view to with cursor.  Further, [0135] and Fig. 5 of Min, the 52% or 88% indicates the scrolling distance/ratio compares to the total scalable amount on the current presentation of the displayable information of the display and [0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured, hence at the time the inputting device is being placed)

  	Referring to claim 7, Saul in view of Min and Vendrow disclose method of claim 1, wherein the input pointing device is a computer mouse.  ([0032] of Saul, system tracks user’s mouse movement)

 	Independent claim 8, and its respective dependent claims 9-10, and 13-14, recites an information handling system that the method recited in independent claim 1, and its respective dependent claims 2-3, and 6-7.  Accordingly, independent claim 8, and its respective dependent claims 9-10, and 13-14 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 9-10, and 13-14, which are incorporated herein. 
 	
 	Independent claim 15, and its respective dependent claims 16-17 and 20, recites a method recited in independent claim 1, and its respective dependent claims 2-3, and 6. Accordingly, independent claim 14, and its respective dependent claims 16-17 and 20 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-3, and 6, which are incorporated herein. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powell (US 20020093652 A1):  methods and devices for sampling gas, exciting the sampled gas to emit radiation and detecting in real time from the emitted radiation a plurality of wave bands of an emission spectrum with different plotting coordination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145